                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JEANINE M. RAQUET,

             Plaintiff,                       Case No. 18-cv-02347

             v.

THE ALLSTATE CORPORATION,                     Judge John Robert Blakey

             Defendant.



                    MEMORANDUM OPINION AND ORDER

      This diversity case arises out of a dispute over an equity incentive plan

between Defendant Allstate Corporation and Plaintiff Jeanine Raquet, a former

Allstate senior executive. Plaintiff alleges that Allstate improperly canceled stock

awards that it previously granted Plaintiff under the plan when Plaintiff took a job

at The Auto Club Group (“AAA”) within weeks of retiring from Allstate. Plaintiff’s

amended complaint asserts claims for: breach of contract (Count I); implied covenant

of good faith and fair dealing (Count II); negligent misrepresentation (Count III);

action in equity for relief from fraud (Count IV); and common law fraud (Count V).

      Defendant moves to dismiss all counts.        [22].   Plaintiff moves to strike

Defendant’s affirmative defenses. [32]. For the reasons explained below, this Court

grants in part and denies in part Defendant’s motion to dismiss, and grants Plaintiff’s

motion to strike.




                                          1
I.        Background

          Defendant markets itself as the largest publicly held personal lines property

and casualty insurer in America. [21] ¶ 4. 1 Plaintiff worked a longtime employee for

Defendant from January 2, 1985, until the date of her early retirement on December

31, 2016. Id. ¶ 6. For the last 9 years of her employment with Defendant, Plaintiff

held the position of Senior Vice President, Field Business Conduct Officer. Id.

          In May 2001, Defendant began offering its Equity Incentive Plan (the Plan).

Id. ¶¶ 7, 9. The primary purpose of the Plan was to “provide a means by which

employees . . . can acquire and maintain stock ownership, thereby strengthening their

commitment to the success of the Company and its Subsidiaries and their desire to

remain employed by the Company.” Id. ¶ 8.

          Under the Plan, an employee could receive various awards, including

nonqualified stock options, incentive stock options, stock appreciation rights,

unrestricted stock, restricted stock, restricted stock units, performance units, and

performance stock. Id. ¶ 14. In exchange for performing under the Plan, Plaintiff

received various awards, including stock option awards, restricted stock unit awards,

and performance stock awards. Id. ¶ 15.

          In February 2012, Defendant amended the Plan, and included, for the first

time, a “Non-Competition” provision (Non-Competition Provision), which provided:

          17.3 Non-Competition. Any Participant who has received an Award
          under the Plan on or after February 21, 2012, that remains subject to a
          Period of Restriction or other performance or vesting condition, shall
          not, for the two-year period following Termination of Employment,
          directly or indirectly engage in, own or control an interest in or act as
1
    This Court takes these facts from Plaintiff’s amended complaint [21].

                                                    2
       principal, director, officer, or employee of, or consultant to, any firm or
       company that is a Competitive Business. “Competitive Business” is
       defined as a business that designs, develops, markets, or sells a product,
       product line, or service that competes with any product, product line, or
       service of the division in which Participant works. . . . A participant is
       not subject to this non-competition provision if: (1) employed in any
       jurisdiction where the applicable law prohibits such non-competition
       provision.

       ***

       If a Participant violates the non-competition provision set forth above,
       the Board or a committee thereof may, to the extent permitted by
       applicable law, cancel or cause to be cancelled any or all of the
       Participant’s outstanding Awards granted on or after February 21, 2012,
       that remain subject to a Period of Restriction or other performance or
       vesting condition as of the date on which the Participant first violated
       the non-competition provision.

[21] ¶ 17; [21-2] at 23–24.

       In 2013, Allstate issued an updated version of the Plan. [21] ¶ 22. The 2013

version included a Non-Competition Provision that was substantially similar to that

of the 2012 version, except that it restricted competition for a one-year period

following termination of employment for awards issued on or after May 1, 2013. [21-

3] at 23.

       By the time she retired in December 2016, Defendant had granted Plaintiff

several awards. [21] ¶ 32. Less than one month after she retired, on January 23,

2017, Plaintiff began a new position at AAA in Dearborn, Michigan. Id. ¶ 30.

       In February 2017, shortly after Plaintiff began working for AAA, Defendant’s

Executive Vice President of Human Resources, Harriet Harty, sent Plaintiff a letter

(the Harty letter), which stated:




                                           3
      As we discussed, your employment with a competitor of Allstate
      Insurance Company . . . violates the terms of [the Plan] awards
      referenced below. . . . Pursuant to the terms of the Plan, if a Participant
      violates the Plan’s non-competition provision, any outstanding Awards
      granted on or after February 21, 2012, that remain subject to a Period
      of Restriction or other performance or vesting condition will be
      cancelled.

[21-4] at 1. The Harty letter then detailed the various awards that Plaintiff accrued

between 2013 and 2016 that Defendant canceled effective February 10, 2017. Id.

      Defendant now moves to dismiss Plaintiff’s amended complaint. [22].

Defendant also answered and asserted three affirmative defenses to Plaintiff’s

amended complaint, which Plaintiff moves to strike. [32].

II.   Legal Standard

      A.     Rule 12(b)(6) Motion to Dismiss

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide

a “short and plain statement of the claim” showing that the pleader merits relief, Fed.

R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient

factual matter” to state a facially plausible claim to relief—one that “allows the court

to draw the reasonable inference” that the defendant committed the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). This plausibility standard “asks for more than a sheer possibility” that a

defendant acted unlawfully. Iqbal, 556 U.S. at 678. In evaluating a complaint under

Rule 12(b)(6), this Court accepts all well-pleaded allegations as true and draws all



                                           4
reasonable inferences in the plaintiff’s favor. Id. This Court does not, however,

accept a complaint’s legal conclusions as true. Brooks v. Ross, 578 F.3d 574, 581 (7th

Cir. 2009).

      B.      Rule 12(f) Motion to Strike

      Under Rule 12(f), this Court “may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f); Delta Consulting Grp., Inc. v. R. Randle Constr., Inc., 554 F.3d 1133,

1141 (7th Cir. 2009). While motions to strike “are generally disfavored because of the

likelihood that they may only serve to delay proceedings,” when “striking portions of

a pleading ‘remove[s] unnecessary clutter from the case,’ the motion may ‘serve to

expedite, not delay.’” Naylor v. Streamwood Behavioral Health Sys., No. 11 C 50375,

2012 WL 5499441, at *7 (N.D. Ill. Nov. 13, 2012) (quoting Heller Fin. Inc. v. Midwhey

Powder Co., 883 F.2d 1286, 1294 (7th Cir.1989)).

      An affirmative defense must satisfy three criteria to survive a motion to strike

under Rule 12(f): (1) it must be properly pleaded as an affirmative defense; (2) it must

be adequately pleaded under Rules 8 and 9; and (3) it must withstand a Rule 12(b)(6)

challenge. Hughes v. Napleton’s Holdings, LLC, No. 15 C 50137, 2016 WL 6624224,

at *2 (N.D. Ill. Nov. 9, 2016); Renalds v. S.R.G. Rest. Grp., 119 F. Supp. 2d 800, 802–

03 (N.D. Ill. 2000).




                                           5
III.   Analysis

       A.    Defendant’s Motion to Dismiss

             1.     Count I: Breach of Contract

       Plaintiff asserts that Defendant is liable for breach of contract because it

canceled Plaintiff’s 2013 through 2016 awards. [21] ¶¶ 43–54. Defendant moves to

dismiss on the basis that Plaintiff’s employment at AAA triggered the Non-

Competition Provision of the 2012 and 2013 versions of the Plan, thus providing

Defendant the right to cancel those awards. [23] at 6–11.

       As a threshold matter, the parties dispute whether Illinois or Delaware law

applies to Plaintiff’s breach of contract claim.    Plaintiff alleges in her amended

complaint that Illinois law applies, see [21] ¶ 42, while Defendant argues that

Delaware law applies because the Plan contains a choice-of-law clause providing that

the “Plan, and all agreements hereunder, shall be construed in accordance with, and

governed by, the laws of the State of Delaware, except with regard to conflicts of law

provisions,” [23] at 7 n.2; [21-1] at 24.

       Federal courts sitting in diversity apply the choice-of-law rules of the state in

which they sit. Dobbs v. DePuy Orthopedics, Inc., 842 F.3d 1045, 1048 (7th Cir. 2016).

In Illinois, a choice-of-law determination “is required only when a difference in law

will make a difference in the outcome.” Bridgeview Health Care Ctr., Ltd. v. State

Farm Fire & Cas. Co., 10 N.E.3d 902, 905 (Ill. 2014) (quoting Townsend v. Sears,

Roebuck & Co., 879 N.E.2d 893, 898 (Ill. 2007)). In this case, as detailed below, the

application of Illinois or Delaware law does not yield different outcomes, rendering a



                                            6
choice-of-law determination unnecessary at this stage.

       Under both Illinois and Delaware law, a plaintiff asserting a breach of contract

claim must plead: (1) the existence of a valid and enforceable contract; (2) defendant’s

breach of contract; and (3) damages resulting from the breach. Lindy Lu LLC v.

Illinois Cent. R. Co., 984 N.E.2d 1171, 1175 (Ill. App. Ct. 2013); Tani v. FPL/Next

Era Energy, 811 F. Supp. 2d 1004, 1023 (D. Del. 2011). 2

       Here, the parties’ sole dispute concerns whether Plaintiff sufficiently pleads

Defendant’s breach.      [23] at 6–11; [31] at 2–6.        Defendant contends that, when

Plaintiff went to work for AAA in January 2017, she violated the Non-Competition

Provision of the 2012 and 2013 versions of the Plan, and under those circumstances,

Defendant had the right to cancel her awards. [23] at 6–11.

       Defendant’s argument, however, fails because it requires this Court to

presume that Plaintiff, in fact, left Defendant to work for a company that constitutes

a “Competitive Business.” The Non-Competition Provision provides that Plaintiff

shall not “directly or indirectly engage in, own or control an interest in or act as

principal, director, officer, or employee of, or consultant to, any firm or company that

is a Competitive Business.” [21-2] at 23–24; [21-3] at 23. The Plan further defines

“Competitive Business” as “a business that designs, develops, markets, or sells a

product, product line, or service that competes with any product, product line, or

service of the division in which Participant works.” Id.




2
  Illinois law also requires a plaintiff to plead her own performance of all required contractual
conditions. See Lindy Lu, 984 N.E.2d at 1175.

                                               7
        Here, in the operative complaint, Plaintiff asserts only that she started

working for AAA in January 2017. [21] ¶ 30. But whether AAA qualifies as a

“Competitive Business” under the Plan, cannot be determined at this point in the

proceedings, and this Court cannot simply draw an inference in Defendant’s favor

that AAA is a “Competitive Business” for the purposes of a motion to dismiss. As

such, this Court cannot accept Defendant’s contention that it rightfully canceled

Plaintiff’s awards (and therefore did not breach the Plan) because Plaintiff violated

the Non-Competition Provision. And, because Defendant fails to challenge any other

element of Plaintiff’s breach of contract claim, this Court denies Defendant’s motion

to dismiss Count I.

                2.      Count II: Implied Covenant of Good Faith & Fair Dealing

        Defendant also moves to dismiss Plaintiff’s claim for breach of the implied

covenant of good faith and fair dealing, arguing that it is legally deficient under both

Delaware and Illinois law. [23] at 10–12. 3

        In Illinois, the covenant of good faith and fair dealing “is only an aid to

interpretation, not a source of contractual duties or liability under Illinois law.”

Zeidler v. A & W Restaurants, Inc., 301 F.3d 572, 575 (7th Cir. 2002) (citing Cramer

v. Ins. Exch. Agency, 675 N.E.2d 897, 903 (Ill. 1996)). Illinois has only recognized an

independent action for breach of implied covenant of good faith and fair dealing in

the “narrow context of cases involving an insurer’s obligation to settle with a third

party who has sued the policyholder.” APS Sports Collectibles, Inc. v. Sports Time,


3
 Plaintiff cites to both Illinois and Delaware cases in support of this claim; therefore, this Court
analyzes it under both states’ laws. See generally [31] at 6–8.

                                                   8
Inc., 299 F.3d 624, 628 (7th Cir. 2002) (quoting Voyles v. Sandia Mortg. Corp., 751

N.E.2d 1126, 1131 (Ill. 2001)). Because Plaintiff’s claim does not fall within that

narrow exception, it is legally deficient under Illinois law. See id.; Zeidler, 301 F.3d

at 575.

      Under Delaware law, a plaintiff “cannot base a claim for breach of the implied

covenant on conduct authorized by the terms of the agreement.” Dunlap v. State

Farm Fire & Cas. Co., 878 A.2d 434, 441 (Del. 2005). Thus, the implied covenant does

not apply when “the subject at issue is expressly covered by the contract.” Airborne

Health, Inc. v. Squid Soap, LP, 984 A.2d 126, 146 (Del. Ch. 2009) (quoting Dave

Greytak Enterprises, Inc. v. Mazda Motors of Am., Inc., 622 A.2d 14, 23 (Del.

Ch.), aff’d, 609 A.2d 668 (Del. 1992)).        General allegations of “bad faith” are

insufficient; rather, a plaintiff “must allege a specific implied contractual obligation

and allege how the violation of that obligation denied the plaintiff the fruits of the

contract.” Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009).

      Here, Plaintiff’s breach of implied covenant claim is deficient under Delaware

law for two reasons.    First, her amended complaint is devoid of any allegation

concerning a specific implied obligation in the Plan. See generally [21]. For this

reason alone, Plaintiff’s implied covenant claim must be dismissed. See Kuroda, 971

A.2d at 888. Second, the Plan by its express terms provides Defendant with the

authority to determine the terms and conditions of any awards issued pursuant to

the Plan, and specifically limits Defendant’s liability to decisions that are not made

in good faith. See [21] ¶ 36; [21-1] at 11 (“No member of the Committee shall be liable



                                           9
for any action or determination made in good faith with respect to the Plan or any

Award.”). The Plan therefore already contains an express contractual duty to act in

good faith. Because the implied covenant does not apply when the subject at issue is

expressly covered by the contract, Plaintiff’s implied covenant claim is legally

deficient under Delaware law. See Stewart v. BF Bolthouse Holdco, LLC, No. CV

8119-VCP, 2013 WL 5210220, at *17 (Del. Ch. Aug. 30, 2013) (dismissing implied

covenant claim where the defendant “was expressly required to act in good faith”)

(emphasis in original).

      Plaintiff’s claim for breach of the implied covenant of good faith and fair

dealing is deficient under both Illinois and Delaware law.         As such, this Court

dismisses Count II of Plaintiff’s amended complaint with prejudice.

             3.     Count III: Negligent Misrepresentation

      The parties agree that Illinois law applies to Plaintiff’s negligent

misrepresentation claim. See [23] at 13–14; [31] at 9–13. Defendant argues that

Plaintiff fails to plead that Defendant, as her employer, owed Plaintiff a duty to

convey accurate information. [23] at 13–14.

      To state a claim for negligent misrepresentation, a “plaintiff’s complaint must

first allege facts establishing a duty owed by the defendant to communicate accurate

information.” Brogan v. Mitchell Intern., Inc., 692 N.E.2d 276, 278 (Ill. 1998). Illinois

recognizes that duty only where: (1) conveying false information results in physical

injury to a person or harm to property; or (2) one is in the business of supplying

information for the guidance of others in their business transactions. Id.; see also



                                           10
Hoover v. Country Mut. Ins. Co., 975 N.E.2d 638, 648 (Ill. App. Ct. 2012) (noting that

Illinois “negligent misrepresentation actions are almost universally limited to

situations involving a defendant who, in the course of his business or profession,

supplies information for the guidance of others in their business relations with third

parties.”).

       In reliance upon Brogan, Illinois federal courts have held that “Illinois has not

expanded the duty requirement in a negligent misrepresentation claim to include the

employment context.”       Jones v. W.S. Darley & Co., No. 14-CV-8873, 2015 WL

4100295, at *4 (N.D. Ill. July 7, 2015); see also Dargo v. Clear Channel Commc’ns,

Inc., No. 07 C 5026, 2008 WL 2225812, at *4 (N.D. Ill. May 28, 2008) (“Illinois does

not recognize a cause of action for negligent misrepresentation in the employment

context.”); Sinio v. McDonald’s Corp., No. 04 C 4161, 2007 WL 869553, at *14 (N.D.

Ill. Mar. 19, 2007).

       Here, Plaintiff pleads neither of the circumstances under which Illinois courts

have found a cognizable duty sufficient to state a claim for negligent

misrepresentation. See [21]. She does not allege any physical injury or property

damage, and Defendant is not in the business of providing information for the

guidance of others in their business transactions.       For this reason, this Court

dismisses Plaintiff’s negligent misrepresentation claim with prejudice.

              4.       Count IV: Action in Equity for Relief from Fraud

       Defendant moves to dismiss Plaintiff’s claim for equity for relief from fraud,

arguing that it is not a cognizable cause of action under Illinois law. [23] at 14 n.4.



                                          11
In response, Plaintiff fails to point to any Illinois cases supporting such a cause of

action, and accordingly concedes this point. See Bonte v. U.S. Bank, N.A., 624 F.3d

461, 466 (7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver.”).

      Plaintiff instead urges this Court to deny Defendant’s motion upon the basis

that Delaware courts have recognized the cause of action. [31] at 14. Plaintiff does

not explain why Delaware law applies here. But even if it did, Plaintiff ignores that

Delaware recognizes an equitable fraud claim only where there is: “(1) a special

relationship between the parties or other special equities, such as some form of

fiduciary relationship; or (2) a justification for a remedy that only equity can afford.”

Zebroski v. Progressive Direct Ins. Co., No. CIV.A. 8816-VCP, 2014 WL 2156984, at

*7 (Del. Ch. Apr. 30, 2014) (internal quotation marks omitted).

      Here, Plaintiff pleads neither a fiduciary relationship giving rise to her claim,

nor an injury that could only be redressed by equitable relief. [21]. In fact, on the

latter point, she expressly seeks damages.        Id. at 12–13.    This Court therefore

dismisses Plaintiff’s equitable fraud claim with prejudice.

             5.     Count V: Common Law Fraud

      The parties agree that Illinois law applies to Plaintiff’s fraud claim. [23] at 14–

16; [31] at 14–15. To state a fraud claim under Illinois law, Plaintiff must plausibly

plead: “(1) a false statement of material fact; (2) defendant’s knowledge that the

statement was false; (3) defendant’s intent that the statement induce the plaintiff to

act; (4) plaintiff's reliance upon the truth of the statement; and (5) plaintiff’s damages

resulting from reliance on the statement.”             Tricontinental Indus., Ltd. v.



                                           12
PricewaterhouseCoopers, LLP, 475 F.3d 824, 841 (7th Cir. 2007) (quoting Connick v.

Suzuki Motor Co., Ltd., 675 N.E.2d 584, 591 (1996)).

       Plaintiff’s fraud claim remains based upon the Harty letter. [21] ¶¶ 89, 96–

103; [31] at 14. 4 Plaintiff asserts that Harty’s letter contained false statements—

namely, that Plaintiff’s awards were being canceled due to Plaintiff’s supposed

violation of the non-competition provision. [21] ¶¶ 89, 94. Plaintiff alleges that

Defendant knew that Plaintiff’s awards were not subject to the non-competition

provision when they sent her the letter, but canceled the awards nonetheless. Id. ¶

96. Plaintiff claims she relied upon the letter by seeking legal representation in this

case. Id. ¶ 98.

       Based upon the record, Plaintiff’s fraud claim is deficient because it fails to

plausibly allege: (1) any false statement of material fact; or (2) reliance upon the truth

of any purported statement. First, as Defendant correctly argues, the amended

complaint fails to adequately allege the falsity of any statement in the Harty letter.

See [23] at 14–16. The Harty letter provides, in pertinent part:

       As we discussed, your employment with a competitor of Allstate
       Insurance Company . . . violates the terms of [the Plan] awards
       referenced below. . . . Pursuant to the terms of the Plan, if a Participant
       violates the Plan’s non-competition provision, any outstanding Awards
       granted on or after February 21, 2012, that remain subject to a Period
       of Restriction or other performance or vesting condition will be
       cancelled.

[21-4] at 1.



4
  Although Plaintiff also pleads one other purported false statement in her amended complaint, [21]
¶¶ 90–91, she states in her opposition brief that her fraud claim is premised solely upon the letter,
[31] at 14–15.

                                                 13
       Plaintiff, however, has not alleged any facts suggesting that there is anything

false about this statement, or any other statement, in the Harty letter. Accordingly,

Plaintiff’s amended complaint fails to allege any false statement.

       Nor does Plaintiff plausibly allege reliance upon the truth of any statement in

the Harty letter. Even assuming there was a false statement in the Harty letter,

Plaintiff’s own allegations make clear that she did not rely upon it as true. Indeed,

Plaintiff asserts that she “relied on the [Harty] letter . . . by seeking legal

representation in this cause of action to obtain the benefit of the awards she had lost.”

[21] ¶ 98.    This assertion indicates that, if anything, Plaintiff believed that the

statements in the Harty letter were untrue, because upon receiving the letter,

Plaintiff retained legal counsel to initiate this lawsuit. And, this lawsuit seeks to

prove that, contrary to what the Harty letter stated, Plaintiff did not violate the Non-

Competition Provision. Accordingly, Plaintiff does not plausibly allege that she relied

on any statements as true from the Harty letter.

       Plaintiff fails to sufficiently plead two elements of an Illinois fraud claim. As

such, this Court dismisses Plaintiff’s fraud claim with prejudice.

              B.    Plaintiff’s Motion to Strike

       In its answer, Defendant asserts three affirmative defenses: (1) failure to state

a claim (First Affirmative Defense); (2) estoppel, waiver, ratification and acquiescence

(Second Affirmative Defense); and (3) unjust enrichment (Third Affirmative Defense).

[25] at 30.




                                           14
      Plaintiff moves to strike all three affirmative defenses, arguing that they are

inadequately pled. [32] at 4. This Court addresses each disputed affirmative defense

in turn.

              1.    First Affirmative Defense: Failure to State a Claim

      Defendant’s First Affirmative Defense states: “Plaintiff’s claims are barred, in

whole or in part, by her failure to state a claim upon which relief can be granted, and

Defendants refer to their previously filed Motion to Dismiss and Memorandum in

support of the same.” [25] at 30.

      Whether “failure to state a claim” can be properly asserted as an affirmative

defense is not settled within the Seventh Circuit. Compare, e.g., Illinois Wholesale

Cash Register, Inc. v. PCG Trading, LLC, No. 08 C 363, 2009 WL 1515290, at *2 (N.D.

Ill. May 27, 2009) (striking a “failure to state a claim” affirmative defense because

“the proper vehicle for a party to establish a failure to state a claim is a Rule 12(b)(6)

motion”); with LaSalle Bank Nat’l Assoc. v. Paramont Properties, 588 F. Supp. 2d 840,

860 (N.D. Ill. 2008) (“failure to state a claim” can be properly asserted as an

affirmative    defense   “even    though    it   is   not   among     the   Rule    8(c)'s

enumerated affirmative defenses.”).

      This Court takes the view of Illinois Wholesale, which is that “failure to state

a claim” is not technically an affirmative defense, and the proper vehicle to establish

a failure to state a claim defense is to raise a Rule 12(b)(6) motion. And here,

Defendant did move to dismiss under Rule 12(b)(6), thus obviating any need to




                                           15
contemporaneously plead “failure to state a claim” as an affirmative defense.

Accordingly, this Court strikes Defendant’s First Affirmative Defense with prejudice.

               2.     Second Affirmative Defense: Waiver, Estoppel,
                      Ratification and Acquiescence

         Defendant also moves to strike Plaintiff’s Second Affirmative Defense, which

states:

         Plaintiff’s claims are barred, in whole or in part, under the doctrines of
         estoppel, waiver, ratification and/or acquiescence. Plaintiff actually or
         constructively consented and voluntarily agreed, either expressly or
         impliedly, to the [Non-Competition Provision] set forth in the 2012 Plan
         and the 2013 Plan without threat, coercion or compulsion. Plaintiff
         continued to accept the benefits of the stock awards granted to her under
         the 2012 Plan and the 2013 Plan with full knowledge of the terms and
         conditions set forth therein.

[25] at 30.      Plaintiff does not dispute that waiver, estoppel, ratification and

acquiescence are actual affirmative defenses, but instead argues that they are

inadequately pled. [32] at 6–9.

         This Court agrees, because Defendant here pleads “waiver, estoppel,

ratification, and/or acquiescence” without segregating which facts support each of

those separate defenses. Defendant thus fails to apprise Plaintiff and this Court of

the predicate for each claimed defense. For this reason alone, Defendant’s Second

Affirmative Defense must be dismissed.

         Moreover, waiver and estoppel are equitable defenses “that must be pled with

the specific elements required to establish the defense.”         Marina Bartashnik v.

Bridgeview Bancorp, Inc., No. 05 C 2731, 2005 WL 3470315, at *4 (N.D. Ill. Dec. 15,

2005).     Here, Defendant fails to plead essential elements of either defense. Thus,



                                            16
this Court is left to speculate as to which aspects of Plaintiff’s conduct constituted

“voluntary relinquishment of a known right, claim or privilege,” or how Plaintiff led

Defendant to “detrimentally rely upon” her conduct or statements. See R & B Kapital

Dev., LLC v. N. Shore Cmty. Bank & Tr. Co., 832 N.E.2d 246, 255 (Ill. App. Ct. 2005)

(explaining elements of waiver and estoppel under Illinois law).

       For these reasons, this Court strikes Defendant’s Second Affirmative Defense

without prejudice, but gives Defendant leave to replead its waiver, estoppel,

ratification, and acquiescence defenses, provided if it can do so consistent with this

Court’s order and Defendant’s Rule 11 obligations.

               3.   Third Affirmative Defense: Unjust Enrichment

       Finally, Plaintiff moves to strike Defendant’s Third Affirmative Defense, which

states that:

       Plaintiff’s claims are barred, in whole or in part, under the doctrine of
       unjust enrichment. Plaintiff is currently working for a competitor of
       Allstate, where she is presumably receiving a significant salary and
       attendant benefits. To permit her to retain the benefit of the
       outstanding stock awards while also remaining employed by a
       competitor of Allstate would unfairly and unjustly enrich Plaintiff to the
       detriment of Allstate.

[25] at 30.

       At the outset, this Court notes that unjust enrichment is not an affirmative

defense under Illinois law, see Warrior Ins. Grp., Inc. v. Insureon.com, Inc., No. 00 C

3619, 2000 WL 1898867, at *1 (N.D. Ill. Dec. 29, 2000), although at least one court

has construed it as a counterclaim when pled as an affirmative defense, see Minalga




                                          17
v. Fid. Investments Institutional Operations Co., No. 01 C 4173, 2002 WL 31527251,

at *2 (N.D. Ill. Nov. 14, 2002). 5

         Even if Defendant’s assertion of unjust enrichment constitutes a counterclaim,

however, it nonetheless must be stricken. In Illinois, unjust enrichment “is not a

separate cause of action that, standing alone, will justify an action for recovery.”

Martis v. Grinnell Mut. Reinsurance Co., 905 N.E.2d 920, 928 (Ill. App. Ct. 2009).

Instead, “it is a condition that may be brought about by unlawful or improper conduct

as defined by law, such as fraud, duress, or undue influence, and may be redressed

by a cause of action based upon that improper conduct.” Id. (quoting All. Acceptance

Co. v. Yale Ins. Agency, Inc., 648 N.E.2d 971, 977 (Ill. App. Ct. 1995)). Therefore,

when an underlying claim of fraud, duress, or undue influence is deficient, an unjust

enrichment claim must also be dismissed.                           Id. (affirming dismissal of unjust

enrichment claim where there was no valid underlying fraud claim).

         Here, Defendant has not asserted any cause of action for fraud, duress, or

undue influence. Therefore, its unjust enrichment “defense” cannot be maintained

under Illinois law. For this reason, this Court strikes Defendant’s Third Affirmative

Defense with prejudice.

IV.      Conclusion

         This Court grants in part and denies in part Defendant’s motion to dismiss

[22]. Counts II–V of Plaintiff’s Amended Complaint [21] are dismissed with prejudice.

         This Court grants Plaintiff’s motion to strike [32].                              Defendant’s First


5
 The parties agree that Illinois law applies to Defendant’s unjust enrichment “affirmative defense.” See [32] at 10–
11; [41] at 8–9.

                                                        18
Affirmative Defense (“Failure to State a Claim”) and Third Affirmative Defense

(“Unjust Enrichment”) are stricken with prejudice. Defendant’s Second Affirmative

Defense (“Estoppel, Waiver, Ratification and Acquiescence”) is stricken without

prejudice. Defendant should file any amended affirmative defenses within 21 days of

the entry of this order. All other dates and deadlines stand.


Dated: November 5, 2018

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         19
